Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to filed Arguments/Remarks 
Applicant's arguments/remarks filed on 03/01/2022 have been entered.
Claim 2 has been cancelled.
Claims 1, 3, 6-7 has been amended.
Claims 1, and 3-8 remained pending.
Examiner refers to the action below.

Examiner Notes
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  However, the claimed subject matter, not the specification, is the measure of the invention.



Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  Claims 1, and 3-8 are found to be allowable over the prior of records, including over those currently cited on the PTOL-892 from the updated search, as the Examiner found neither prior arts cited in its entirety, nor found any motivation to combine any of said prior arts, which teaches a driving assistance apparatus which comprises a memory and a processor. The processor is configured to acquire voice information uttered by a driver and recognize content of the voice information. The output information on content of a process based on a recognition result of the voice information before executing the process. The process execute an approval signal that approves the execution of the process is input from an operation member disposed on a steering wheel that the driver holds to steer a vehicle. The correlation between the content of the process and steering by autonomous driving is equal to or higher than a predetermined level, as illustrated in the currently amended independent claims 1, and 6-7.

       Furthermore, claims 1, and 3-8 are found to be allowable for at least reasons stated in applicant remarks/arguments corresponding to pages 6-8 of the response filed on 03/01/2022.

Conclusion
      Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
        Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELLUS AUGUSTIN whose telephone number is (571)270-3384.  The examiner can normally be reached on 9 AM- 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNY TIEU can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 

/MARCELLUS J AUGUSTIN/Primary Examiner, Art Unit 2674
03/07/2022